        Case 2:20-cv-00215-JM-JJV Document 27 Filed 12/22/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                      DELTA DIVISION

JOHN W. FRAZIER                                                                            PLAINTIFF

v.                                       2:20-cv-00215-JM-JJV

UNITED STATE OF AMERICA; et al.                                                        DEFENDANTS


                                                 ORDER

        The Court has reviewed the Partial Recommendation submitted by United States

Magistrate Judge Joe J. Volpe. No objections have been filed, and the time to do so has passed.

After careful review, this Court adopts the Partial Recommendation in its entirety as its findings

in all respects.

        IT IS THEREFORE ORDERED that:

        1.         Plaintiff may proceed with his inadequate medical care claim against Defendants

Poynor, Wingo, Obi-Okoye, Yates, Wooten, Langley, Cook, Phillips, Hill, Garbarini, and Kapur.

        2.         Defendants United States of America and Does are DISMISSED without prejudice

as parties to this lawsuit.

        3.         It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order would not be taken in good faith.

        Dated this 22nd day of December, 2020.


                                                               ________________________________
                                                               UNITED STATES DISTRICT JUDGE
